DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-23 in the reply filed on 02/11/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2021 was noted and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 06/25/2020 and 10/25/2021.  These drawings are acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 18 recites “method of any of claim 2”. It is unclear to the examiner what the term “any of claim 2” means? 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frenvik et al., (WO 2014/195423).
Frenvik discloses a method for generating a purified solution of at least one alpha- emitting radionuclide (Thorium-227) complex comprising contacting a solution of the alpha-emitting radionuclide complex and at least one daughter nuclide with at least one selective binder for the daughter nuclide and subsequently separating the solution from the selective binder (abstract). The parent radionuclide is complexed or complexable to a ligand which is itself conjugated to a targeting moiety such as an antibody (page 5 line28-30). The method includes combining a first solution comprising a dissolved salt of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Frenvik et al., (WO 2014/195423) in view of Fassbender et al. (US 2015/0292061) and Latham et al. (US 2013/0302810).
Frenvik discloses a method for generating a purified solution of at least one alpha- emitting radionuclide (Thorium-227) complex comprising contacting a solution of the alpha-emitting radionuclide complex and at least one daughter nuclide with at least one selective binder for the daughter nuclide and subsequently separating the solution from the selective binder (abstract). The parent radionuclide is complexed or complexable to a ligand which is itself conjugated to a targeting moiety such as an antibody (page 5 
Frenvik fails to disclose aqueous buffer solution comprising citrate buffer or acetate buffer for the purification of complexed 227Th mixture.
Fassbender discloses a method for separation of protactinium, actinium, radium, radiolanthanides and other radionuclides fission products from a proton-irradiated thorium target. Protactinium was separated from soluble thorium by loading a concentrated HCl solution of the target onto a column and eluting actinium, radium and radiolanthanides with thorium. The eluate with soluble thorium, actinium, radium and radiolanthanides subjected to treatment with citric acid to form anionic thorium (thorium citrate), loaded onto a cationic exchanger resin, and eluated living behind actinium, radium, and radiolanthanides on column (abstract). Fassbender discloses that for the cation exchange chromatography part, citric acid was chosen because it forms anionic chelation complexes with most tetra-positive (4+) cations, while tri-positive (3+) cations remain positively charged. Under this condition, Ac(IIl) is quantitatively retained on the cation exchanger resin while the cationic Th(IV) citrate complex elutes along with transition metal species. Removal of these elements facilitates a purified solution substantially free of the majority of fission products and y-ray emitting radionuclides (0078).
Latham discloses methods of separating polynucleotides from solutions containing polynucleotides by reversibly binding the polynucleotides to a solid surfaced and/or resin-based surfaces comprising: contacting the surface with a solution containing at least one 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate aqueous buffer solution comprising citrate buffer or acetate buffer into Frenvik’s method for generating a purified solution of at least one alpha-emitting radionuclide (Thorium-227) complex. The person of ordinary skill in the art would have been motivated to make those modifications because Fassbender teaches that dissolving the soluble thorium, actinium, radium and radiolanthanides elute in citric acid assists in the formation of anionic chelation complexes with most tetra-positive (4+) cations, while tri-positive (8+) cations remain positively charged. Under this condition, Ac(Ill) is quantitatively retained on the cation exchanger resin while the cationic Th(IV) citrate complex elutes along with transition metal species. Removal of these elements facilitates a purified solution substantially free of the majority of fission products 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate aqueous buffer solution further comprising EDTA into Frenvik’s method for generating a purified solution of at least one alpha-emitting radionuclide (Thorium-227) complex. The person of ordinary skill in the art would have been motivated to make those modifications because Latham teaches that buffer solution containing EDTA having low ionic strength are capable of eluting the at least one RNA fragment from the polymer-modified surface while leaving DNA fragments substantially bound to the polymer-modified surface (0030) and reasonably would have expected success because method of purification taught by Latham have the advantage of allowing one to purify polynucleotides that are substantially free from impurities, such as a metals, contaminating proteins or other undesirable biomolecules, and organic solvents or salts that can interfere with the analysis or enzymatic manipulation of the polynucleotides.


Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618